--------------------------------------------------------------------------------

EXHIBIT 10.56.2


SECOND LEASE AMENDMENT


THIS SECOND LEASE AMENDMENT (“Amendment”) is executed as of this 30th day of
November, 2010, by and between 4300 VENTURE 34910 LLC, a Delaware limited
liability company (“Landlord”), and eTAILDIRECT LLC, an Ohio limited liability
company (“Tenant”).


Background:


A.             Landlord and Tenant entered into a certain Industrial Lease – Net
dated as of October 1, 2007 (the “Initial Lease”), as amended by that certain
First Lease Amendment dated September 29, 2009 (the “First Amendment”), whereby
Tenant leased from Landlord and Landlord leased to Tenant certain premises and
future premises consisting of approximately 606,270 square feet of first floor
space plus approximately 120,000 square feet of basement space, all located in
Building 3 of the Columbus International Aircenter (the “Building”), located in
the City of Columbus, County of Franklin, State of Ohio;


B.             Landlord and Tenant desire to amend the Lease to, among other
things, provide for Tenant’s early possession and improvement of a portion of
the future premises.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Initial Lease is amended as follows:


1.             Delivery of the Studio Space.  The “Studio Space” shall mean that
certain approximately 8,073 square feet as shown on Exhibit A-2 hereto and
incorporated herein.  The Studio Space is currently a part of the future Leased
Premises under the Lease.  The Delivery Date for the Studio Space shall be as of
December 1, 2010, and Landlord shall deliver the Studio Space on such date in
accordance with Section 1.2 of the Lease; provided however, Tenant shall not
have a remeasurement right with respect to the Studio Space.  Upon delivery, the
Studio Space shall be a part of the Leased Premises for all purposes under the
Lease.  The later of the date Landlord so delivers the Studio Space and December
1, 2010 shall be the “Effective Date”.


2.             Revised Delivery Schedule for Expansions of the Leased Premises;
Revised Annual Rent.


 
(a)
As of the Effective Date, the table set forth in Section 1.2 is hereby deleted
and restated:



Date of Delivery by Landlord
Approx. Square Footage Delivered
Approx. Total Square Footage
October 1, 2007
265,000
265,000
September 1, 2010
79,270
344,270
December 1, 2010
8,073
352,343
September 1, 2011
191,927
544,270
September 1, 2012
62,000
606,270
September 1, 2014
120,000
726,270



 
(b)
As of the Effective Date, the table set forth in Section 1.6(b) is hereby
deleted and restated:


 
 

--------------------------------------------------------------------------------

 


 
Period
   
Total 1st Floor SF
   
1st Floor $/SF/yr
   
Bsm’t SF
   
Bsm’t $/SF/yr
   
Annual Rent
   
Monthly Install’ts of Annual Rent
 
2/01/2008 to 12/31/2008
      265,000     $ 2.25                 $ 596,250.00     $ 49,687.50  
1/01/2009 to 8/31/2010
      265,000     $ 2.10                 $ 556,500.00     $ 46,375.00  
9/01/2010 to 11/30/2010
      344,270     $ 2.00                 $ 688,540.00     $ 57,378.33  
12/01/10 to 8/31/2011
      352,343     $ 2.00                 $ 704,686.00 *   $ 58,723.83  
9/01/2011 to 8/31/2012
      544,270     $ 2.00                 $ 1,088,540.00     $ 90,711.67  
9/01/2012 to 8/31/2013
      606,270     $ 2.00                 $ 1,212,540.00     $ 101,045.00  
9/01/2013 to 8/31/2014
      606,270     $ 2.00                 $ 1,212,540.00     $ 101,045.00  
9/01/2014 to 8/31/2015
      606,270     $ 2.00       120,000     $ 0.30     $ 1,248,540.00     $
104,045.00  
9/01/2015 to 8/31/2016
      606,270     $ 2.00       120,000     $ 0.35     $ 1,254,540.00     $
104,545.00  
9/01/2016 to 9/30/2017
      606,270     $ 2.00       120,000     $ 0.40     $ 1,260,540.00     $
105,045.00  
First Option Term (5yrs.)
      606,270     $ 2.40       120,000     $ 0.50     $ 1,515,048.00     $
126,254.00  
Second Option Term (5 yrs.)
      606,270     $ 2.70       120,000     $ 0.50     $ 1,696,929.00     $
141,410.75  

 
* annualized number based on less than a full calendar year


3.             Tenant’s Work; Landlord’s Approval.  Tenant shall build out the
Studio Space in full compliance with Section 9.4 of the Lease (Alterations) and
in accordance with the plans and specifications approved by Landlord.  Landlord
confirms that it has approved the DSW Photo Studio Interior Alterations dated
October 8, 2010 prepared by Ford & Associates Architects.  At Tenant’s cost,
Tenant shall furnish all fixturing and other improvements needed for Tenant’s
use.  Landlord shall have no obligation to perform improvements to the Studio
Space nor any obligation to contribute to or reimburse expenses relating to the
improvements in the Studio Space.


4.             Purpose.  Section 1.6(a) of the Initial Lease is hereby deleted
in its entirety and restated:


 
(a)
Purpose (See Section 3.1): The Leased Premises shall be used only for warehouse,
distribution, photo studio and offices related to the foregoing, and any other
use shall require Landlord’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed.



5.             Representations and Warranties.


(a)            Tenant represents and warrants to Landlord as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Tenant is a party or by which Tenant might be bound; (ii) The execution,
delivery and performance by Tenant of this Amendment have been duly authorized
by Tenant, and there are no third party consents required for Tenant to enter
into this Amendment or to perform its obligations hereunder; and (iii) The
person executing this Amendment on behalf of Tenant represents and warrants that
such person is duly authorized to act on behalf of Tenant in executing this
Amendment, and that this Amendment constitutes a valid and legally binding
obligation of Amendment enforceable against Tenant in accordance with its terms.

 
 

--------------------------------------------------------------------------------

 

(b)           Landlord hereby represents and warrants to Tenant as follows: (i)
The execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Landlord is a party or by which Landlord or the Leased Premises might be
bound and will not result in the imposition of any lien or encumbrance against
the Leased Premises or the Lease; (ii) The execution, delivery and performance
by Landlord of this Amendment have been duly authorized by Landlord, and all
third party consents required for this Amendment have been obtained by Landlord,
specifically including but not limited to the consent and approval of Landlord’s
mortgage lender, if any; and (iii) The person executing this Amendment on behalf
of Landlord represents and warrants that such person is duly authorized to act
on behalf of Landlord in executing this Amendment, and that this Amendment
constitutes a valid and legally binding obligation of Landlord enforceable
against Landlord in accordance with its terms.


6.             Incorporation of Background.  The above Background paragraphs are
hereby incorporated into this Amendment as if fully set forth herein.


7.             Definitions; Definition of Lease.  Except as otherwise provided
herein, the capitalized terms used in this Amendment shall have the definitions
set forth in the Initial Lease.  As used in the Initial Lease and herein,
“Lease” shall mean the Initial Lease and First Lease Amendment as modified by
and together with this Amendment.


8.             Entire Agreement.  The Lease, as amended by this Amendment,
constitutes the entire agreement between Landlord and Tenant regarding the Lease
and the subject matter contained herein and supersedes any and all prior and/or
contemporaneous oral or written negotiations, agreements or understandings.


9.             Lease Ratification.  The Lease, as modified herein, is in full
force and effect, and the parties hereby ratify the same.  The Lease and this
Amendment shall be binding upon the parties and their respective successors and
assigns.  To the extent the terms and conditions of the Lease conflict with or
are inconsistent with this Amendment, the terms and conditions of this Amendment
shall control.


10.           Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed a part of an original and all of which together
shall constitute one agreement.  Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to form one
document.


11.           DSW’s Consent to Amendment; Ratification of Guaranty.  DSW Inc.
has, and assumes, no obligations, liabilities or responsibilities under this
Lease, except that DSW Inc. delivered to Landlord a Guaranty dated as of October
1, 2008 under which DSW Inc. guaranteed the performance of Tenant under the
Initial Lease.  DSW Inc. delivered the Guaranty as an inducement to Landlord to
enter into the Initial Lease.  DSW Inc. hereby consents to this Amendment, and
DSW Inc. hereby affirms and ratifies the Guaranty as to Tenant’s performance
under the Lease, as modified by this Amendment.




[signatures appear on the following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Lease Amendment to be
executed on the day and year first written above.



 
LANDLORD:
 
4300 VENTURE 34910 LLC,
 
a Delaware limited liability company
               
By:
4300 EAST FIFTH AVENUE LLC,
   
an Ohio limited liability company,
   
its Member
                 
By:
JUBILEE-AIRCENTER, L.L.C.,
     
a Delaware limited liability company,
     
its Managing Member
                   
By:
JUBILEE LIMITED PARTNERSHIP,
       
an Ohio limited partnership,
       
its Managing Member
                     
By:
SCHOTTENSTEIN PROFESSIONAL
         
ASSET MANAGEMENT CORPORATION,
         
a Delaware corporation,
         
its General Partner
                                   
 
By: /s/ Jay Schottenstein          
Print Name:
Jay Schottenstein
                       
Title:
President & Chairman

 
 

 
TENANT:
 
eTAILDIRECT LLC
 
an Ohio limited liability company
                 
By:
/s/William Jordan
           
Print Name:
William Jordan
           
Title:
EVP
 





[acknowledgments appear on the following pages]

 
 

--------------------------------------------------------------------------------

 

DSW Inc., an Ohio corporation, joins in this Amendment solely for purpose of
paragraph 11 of this Amendment, and for no other purpose.  Except for the
obligations of DSW Inc. expressly set forth in paragraph 11 of this Amendment,
DSW Inc. has, and assumes, no obligations, liabilities or responsibilities under
this Amendment.  Subject to the foregoing:





 
DSW INC., an Ohio corporation
         
By:
/s/William Jordan
           
Print Name:
William Jordan
           
Title:
EVP
 

 
 

--------------------------------------------------------------------------------